Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 02/04/2022.
Claims 1-9, 11-19 and 21-22 are pending.
Claims 1-9, 11 and 13-19 have been amended.
Claims 10 and 20 have been cancelled.
Claims 21-22 are newly added.

Response to Arguments
Claim Objections
Applicant amended the claim 1 and changed “compare the multimedia the data” in line 9, to be “compare the multimedia data” . The amendment overcame the previous claim objection. Thus objection in this regard has been withdrawn.

Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments

Examiner’s Response
The applicant's arguments/remarks filed on 02/04/2022 regarding claims 1-9, 11-19 and 21-22 have been fully considered. The arguments/remarks are essentially directed towards the newly introduced limitations and are properly taught or suggested by previously cited arts Alshinnawi et al. (hereinafter referred to as Alshinnawi) (U. S. Pub. No. 2016/0173421 A1) and  La Pean et al. (hereinafter referred to as Pean) (U. S. Pub. No. 2017/0024088 A1).
For Alshinawi, as recited in the ABSTRACT,  “ a system and computer program product for verification of message content in a real time (active) messaging system. The method includes contextually analyzing a thread of messages in a user interface of the real time messaging system (message threads associated with incident reports)…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”, there is report showing on the display, associated with the real time messaging system with threads, so Alshinawi teaches incident report.
Further as recited in paragraph [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”, and paragraph [0018], “comparing the contexts and determining dissimilarly. Optionally, the program code is yet further enabled upon execution in the memory 220 to determine whether the context of the new message, while dissimilar to a context for a message thread with respect to which the new message has been composed, may be similar to a context for different message thread. If so, the program code is enabled to display a prompt in the display 250 suggesting placement of the new message in association with the message of the different message thread”,
Alshinawi further teaches the incidents happening following the messaging threads. Here, the different threads are associated with different conversation content, that is analogous to incident reports. 
For Pean, as recited in ABSTRACT, “collecting, organizing, and distributing data related to an emergency event includes presenting a GUI on a mobile electronic device that includes a selectable element to provide information about a disaster event, and a selectable element to provide information about a violence event; paragraph [0020], “The incident manager reports can also include totals from all incident reports together in a viewable and manageable manner, allowing administrators who have the proper authority, to view, sort, and manage the incident using updates on the emergency situation”; and paragraph [0023], “such as file, police and emergency medical services (EMS) to obtain a better “picture” of the emergency by allowing them to make decisions based on those status reports”, Pean teaches emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident, etc. And further as, recited in paragraph ¶ [0037], “a picture or video of the scene of the incident, an audio message, and other information about the incident. The information about the incident may directly entered into the various fields of the GUI”, Pean teaches the multimedia data comprising one or more of an image, video and audio.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alshinnawi et al. (hereinafter referred to as Alshinnawi) (U. S. Pub. No. 2016/0173421 A1), in view of La Pean et al. (hereinafter referred to as Pean) (U. S. 2017/0024088 A1).
As to claim 1, Alshinawi teaches a device comprising: a communication interface; a display device; and, a controller configured to: generate, at the display device, a plurality of active message threads, the plurality of active message threads associated with different incident reports (See at least ABSTRACT, “ a system and computer program product for verification of message content in a real time (active) messaging system. The method includes contextually analyzing a thread of messages in a user interface of the real time messaging system (message threads associated with incident reports)…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”); receive data for transmission in a first active message thread of the plurality of active message threads (See at least ¶ [0008], “a real time messaging data processing system is configured for verification of message content.”; and ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the thread of messages”); and ¶ [0017], “The real time messenger 270 can be configured to transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the message each of the thread defining a different conversation, each of the threads being displayed in a separate window of the display”), compare the data with data from the different incident reports; and determine a match between the data and respective data from an incident report associated with a second active message thread of the plurality of active message threads (See at least ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the threads of messages. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0020], “the determined contexts can be compared. In decision block 360, it can be determined if the contexts match. “), and transmit, using the communication interface, the multimedia data in the second active message thread, and not the first active message thread (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion)”; and ¶ [0020], “If so, the new message can be transmitted.”).
Although Alshinnawi teaches the substantial features of applicant’s claimed invention, Alshinnwi fails to expressly teach wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident. The multimedia data comprising one or more of an image, video and audio.
In analogous teaching, Pean exemplifies this wherein Penn teaches wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident (See at least ABSTRACT, “collecting, organizing, and distributing data related to an emergency event includes presenting a GUI on a mobile electronic device that includes a selectable element to provide information about a disaster event, and a selectable element to provide information about a violence event; ¶ [0020], “The incident manager reports can also include totals from all incident reports together in a viewable and manageable manner, allowing administrators who have the proper authority, to view, sort, and manage the incident using updates on the emergency situation”; and ¶ [0023], “such as file, police and emergency medical services (EMS) to obtain a better “picture” of the emergency by allowing them to make decisions based on those status reports”). The multimedia data comprising one or more of an image, video and audio (See at least ¶ [0037], “a picture or video of the scene of the incident, an audio message, and other information about the incident. The information about the incident may directly entered into the various fields of the GUI”.)
Thus, given the teaching of Pean, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Pean, method and system of emergency incident data structure creation and analysis, into Alshinnawi, communication verification based upon message content, thread and recipient profile, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide information about a disaster event and violence event (See Pean: ABSTRACT).

As to claim 2, Alshinnawi and Pean teach the device of claim 1. Alshinnawi further teaches wherein each of the plurality of active message threads is associated with different target devices (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages”), and the controller is further configured to transmit, using the communication interface, the multimedia data in the second active message thread and not the first active message thread by: transmitting the multimedia data to target devices of the second active message thread and not respective target devices of the first active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages, each of the threads being displayed in a separate window of the display 250”).

As to claim 3, Alshinnawi and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread, generate, at the display device, an alert of one or more of: a mismatch between the multimedia data and the first active message thread; and a match between the multimedia data and the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”. Here, Lee teaches displaying in the user interface a warning, an alert due to verification of the message content).

As to claim 4, Alshinnawi and Pean teach the device of claim 3. Alshinnawi further teaches wherein the alert includes: a first selectable option for transmitting the multimedia data in the first active message thread; and a second selectable option for transmitting the multimedia data in the second active message thread (See at least ¶ [0018], “determine a context of a new message composed in the real time messenger 270 and also a context for each thread of messages managed in the real time messenger 270”(selectable option for the first thread)), wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the second active message thread, and not the first active message thread, when a selection of the second selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion, each of the threads being displayed in a separate window of the display 250”).

As to claim 5, Alshinnawi and Pean teach the device of claim 4. Alshinnawi further teaches wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the first active message thread, and not the second active message thread, when a selection of the first selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion(selectable option is here), each of the threads being displayed in a separate window of the display 250”).

As to claim 6, Lee, Alshinnawi and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to, when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically move the multimedia data from the first active message thread to the second thread prior to transmitting the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically move the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).

As to claim 7, Alshinnawi and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to, when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically transmit the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically transmit the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).

As to claim 8, Lee, Alshinnawi and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to determine the association between the multimedia data and the respective data from the incident report associated with the second active message thread by; determining a match between the multimedia data and the respective data from the incident report associated with the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, determine a match), each of the threads being displayed in a separate window of the display 250”).

As to claim 9, Alshinnawi and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to receive the multimedia data from one or more of: an input device; the incident report associated with the second active message thread; and a database (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”).

As to claim 10, Cancelled.

As to claim 11, Alshinawi teaches a method comprising: generating, using a controller, at the display device in communication with the controller, a plurality of active message threads, the plurality of active message threads associated with different incident reports (See at least ABSTRACT, “ a system and computer program product for verification of message content in a real time (active) messaging system. The method includes contextually analyzing a thread of messages in a user interface of the real time messaging system (message threads associated with incident reports)…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”); receiving, at the controller, multimedia data for transmission in a first active message thread of the plurality of active message threads (See at least ¶ [0008], “a real time messaging data processing system is configured for verification of message content.”; and ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the thread of messages”); and ¶ [0017], “The real time messenger 270 can be configured to transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the message each of the thread defining a different conversation, each of the threads being displayed in a separate window of the display”), comparing, at the controller, the multimedia data with data from the different incident reports; and determining a match between the data and respective data from an incident report associated with a second active message thread of the plurality of active message threads (See at least ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the threads of messages. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0020], “the determined contexts can be compared. In decision block 360, it can be determined if the contexts match”), and transmitting, from the controller, using the communication interface in communication with the controller, the multimedia data in the second active message thread, and not the first active message thread (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion)”; and ¶ [0020], “If so, the new message can be transmitted.”).
Although Alshinnawi teaches the substantial features of applicant’s claimed invention, Alshinnwi fails to expressly teach wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident. The multimedia data comprising one or more of an image, video and audio.
In analogous teaching, Pean exemplifies this wherein Penn teaches wherein the different incident reports comprise data associated with one or more of an emergency responder incident, a law enforcement incident, a fire-fighting incident and a medical emergency incident (See at least ABSTRACT, “collecting, organizing, and distributing data related to an emergency event includes presenting a GUI on a mobile electronic device that includes a selectable element to provide information about a disaster event, and a selectable element to provide information about a violence event; ¶ [0020], “The incident manager reports can also include totals from all incident reports together in a viewable and manageable manner, allowing administrators who have the proper authority, to view, sort, and manage the incident using updates on the emergency situation”; and ¶ [0023], “such as file, police and emergency medical services (EMS) to obtain a better “picture” of the emergency by allowing them to make decisions based on those status reports”). The multimedia data comprising one or more of an image, video and audio (See at least ¶ [0037], “a picture or video of the scene of the incident, an audio message, and other information about the incident. The information about the incident may directly entered into the various fields of the GUI”.)
Thus, given the teaching of Pean, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Pean, method and system of emergency incident data structure creation and analysis, into Alshinnawi, communication verification based upon message content, thread and recipient profile, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide information about a disaster event and violence event (See Pean: ABSTRACT).

As to claim 12, Alshinnawi and Pean teach the method of claim 11. Alshinnawi further teaches wherein each of the plurality of active message threads is associated with different target devices (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages”), and the method further comprises: transmitting, from the controller, using the communication interface, the multimedia data in the second active message thread and not the first active message thread by: transmitting the multimedia data to target devices of the second active message thread and not respective target devices of the first active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages, each of the threads being displayed in a separate window of the display 250”).

As to claim 13, Alshinnawi and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread, generate, at the display device, an alert of one or more of: a mismatch between the multimedia data and the first active message thread; and a match between the multimedia data and the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”. Here, Lee teaches displaying in the user interface a warning, an alert due to verification of the message content).

As to claim 14, Alshinnawi and Pean teach the method of claim 13. Alshinnawi further teaches wherein the alert includes: a first selectable option for transmitting the multimedia data in the first active message thread; and a second selectable option for transmitting the multimedia data in the second active message thread (See at least ¶ [0018], “determine a context of a new message composed in the real time messenger 270 and also a context for each thread of messages managed in the real time messenger 270”(selectable option for the first thread)), wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the second active message thread, and not the first active message thread, when a selection of the second selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion, each of the threads being displayed in a separate window of the display 250”).

As to claim 15, Alshinnawi and Pean teach the method of claim 14. Alshinnawi further teaches wherein further comprising: transmitting, from the controller, using the communication interface, the multimedia data in the first active message thread, and not the second active message thread, when a See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion(selectable option is here), each of the threads being displayed in a separate window of the display 250”).

As to claim 16, Lee, Alshinnawi and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically move the multimedia data from the first active message thread to the second thread prior to transmitting the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically move the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).

As to claim 17, Alshinnawi and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: when the association is determined between the multimedia data and the respective data from the incident report associated with the second active message thread; automatically transmit the multimedia data in the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically transmit the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).

As to claim 18, Lee, Alshinnawi and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: determining, at the controller, the association between the multimedia data and the respective data from the incident report associated with the second active message thread by; determining a match between the multimedia data and the respective data from the incident report associated with the second active message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, determine a match), each of the threads being displayed in a separate window of the display 250”).

As to claim 19, Alshinnawi and Pean teach the method of claim 11. Alshinnawi further teaches wherein further comprising: receiving, at the controller, the multimedia data from one or more of: an input device; the incident report associated with the second active message thread; and a database (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”).

As to claim 20, Cancelled.

As to claim 21, Alshinnawi and Pean teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to determine the match between the multimedia data and the respective data from the incident report associated with the second active message thread by determining that the multimedia data matches respective multimedia data from the incident report associated with the second active message thread (See at least ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the threads of messages. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0020], “the determined contexts can be compared. In decision block 360, it can be determined if the contexts match”),

As to claim 22, Alshinnawi and Pean teach the method of claim 11. Alshinnawi further teaches wherein determining the match between the multimedia data and the respective data from the incident report associated with the second active message thread comprises determining that the multimedia data matches respective multimedia data from the incident report associated with the second active message thread (See at least ¶ [0014], “A thread of messages transmitted to the recipient can be loaded into memory and analyzed to determine a context of a conversation defined by the threads of messages. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0020], “the determined contexts can be compared. In decision block 360, it can be determined if the contexts match”),

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
03/19/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456